 

Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT,
MARKED BY [***], HAS BEEN OMITTED PURSUANT TO REGULATION S-K, ITEM 601(b)(10)
BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED.

 

AMENDMENT NO. 3 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of January 17, 2020 by and among SUMMER INFANT,
INC. and SUMMER INFANT (USA), INC., as “Borrowers” under the Loan Agreement
referenced below (“Borrowers”), SUMMER INFANT CANADA, LIMITED and SUMMER INFANT
EUROPE LIMITED, as “Guarantors” under the Loan Agreement referenced below
(“Guarantors” and together with Borrowers, “Obligors”), BANK OF AMERICA, N.A.,
in its capacity as the sole existing “Lender” under the Loan Agreement
referenced below (“Sole Lender”), and BANK OF AMERICA, N.A., in its capacity as
“Agent” for the Lenders under the Loan Agreement referenced below (“Agent”).

 

WHEREAS, reference is made to that certain Second Amended and Restated Loan and
Security Agreement dated as of June 28, 2018, as previously amended, by and
among Borrowers, Guarantors, Sole Lender and Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which Agent and Sole Lender have made certain loans and financial
accommodations available to Borrowers;

 

WHEREAS, Borrowers have requested that Agent and Sole Lender amend certain
provisions of the Loan Agreement to, among other things, reduce the aggregate
Revolver Commitments of all Lenders to $50,000,000, and provide certain other
accommodations to Borrowers;

 

WHEREAS, notwithstanding that Agent and Sole Lender are under no obligation to
amend the Loan Agreement, Agent and Sole Lender are willing to make certain
additional financial accommodations as requested by the Borrowers, such that
Obligors, Agent and Sole Lender have agreed to amend the Loan Agreement and the
other Loan Documents on the terms and subject to satisfaction of the conditions
set forth in this Agreement; and

 

WHEREAS, each Obligor is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement and the other
Loan Documents are being waived or modified by the terms of this Amendment.

 

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
and covenants herein contained and for the purposes of setting forth the terms
and conditions of this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be bound, hereby agree as follows:

 

AGREEMENT

 

1.       Capitalized Terms. Capitalized terms used herein which are defined in
the Loan Agreement have the same meanings herein as therein, except to the
extent such terms are amended hereby.

 



 

 

 

2.       Acknowledgements and Stipulations. In order to induce Agent and Sole
Lender to enter into this Amendment, each Obligor acknowledges, stipulates and
agrees that:

 

(a)            Recitals True and Correct. Each of the Recitals contained at the
beginning of this Amendment is true and correct;

 

(b)           Obligations Outstanding. Obligors hereby acknowledge and agree
that, in accordance with the terms and conditions of the Loan Documents, each
Obligor is liable to Agent and Lenders for all of the Obligations, including,
without limitation, (a) for all principal and accrued interest owed under the
Loan Documents, whether now due or hereafter accruing; and (b) for all fees, and
all Extraordinary Expenses (including reasonable attorneys’ fees and expenses)
heretofore or hereafter incurred by Agent and/or any Lender in connection with
the protection, preservation, and enforcement by Agent and Lenders of its/their
rights and remedies under the Loan Documents and/or this Amendment, including,
without limitation, the negotiation and preparation of this Amendment, and any
of the other documents, instruments or agreements executed in connection
therewith;

 

(c)            No Defense or Counterclaim. All of the Loans and other
Obligations are not subject to any defense, deduction, offset or counterclaim by
Obligors to Agent or any Lenders (and, to the extent any Obligor had any such
defense, deduction, offset or counterclaim on the date hereof, the same is
hereby waived by each such Obligor in accordance with Section 11 below);

 

(d)           Loan Documents Binding and Enforceable. The Loan Documents
executed by Obligors are legal, valid and binding obligations enforceable
against each Obligor in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally;

 

(e)           Liens Valid. The Liens granted by Obligors to the Agent, for the
benefit of itself and the Lenders, in the Collateral are valid and duly
perfected, first-priority liens, subject only to any Permitted Encumbrances;

 

(f)             Security Interest Ratification. Each Obligor hereby ratifies,
confirms and reaffirms that all security interests and Liens granted pursuant to
the Loan Documents secure and shall continue to secure the payment and
performance of all of the Obligations and liabilities pursuant to the Loan
Documents, whether now existing or hereafter arising; and

 

(g)           Legal Counsel. Prior to executing this Amendment, Obligors
consulted with and had the benefit of advice of legal counsel of their own
selection and have relied upon the advice of such counsel, and in no part upon
the representations of Agent or Sole Lender, or any counsel to Agent or Sole
Lender, concerning the legal effects of this Amendment or any provision hereof.

 

3.       Amendments to Section 1.1 of the Loan Agreement. Section 1.1 of the
Loan Agreement is hereby amended as follows:

 

(a)            The definitions of “Financial Covenant Trigger Amount” and
“Revolver Commitments” are hereby amended and restated as follows:

 

“Financial Covenant Trigger Amount: (a) at any time through and including,
February 29, 2020, $4,000,000; and (b) at any time from and after March 1, 2020,
$5,000,000.”

 

“Revolver Commitments: the aggregate Revolver Commitments of all Lenders. As of
the Third Amendment Effective Date, the aggregate Revolver Commitments be
reduced to $50,000,000.

 

(b)            The following new definitions are added to Section 1.1 of the
Loan Agreement:

 

“Third Amendment: that certain Amendment No. 3 to Second Amended and Restated
Loan and Security Agreement dated as of January 17, 2020 by and among Borrowers,
Guarantors, Sole Lender and Agent.”

 

“Third Amendment Effective Date: the effective date of the Third Amendment which
effective date is January 17, 2020.”

 



2

 

 

4.       Amendment to Section 10.14 of the Loan Agreement. Section 10.14 of the
Loan Agreement is hereby amended by deleting subclause (c) thereof in its
entirety: [***].

 

5.       Revolver Commitments; Schedule 1.1(a). Effective as of the Third
Amendment Effective Date, the aggregate Revolver Commitments of all Lenders
shall be reduced to $50,000,000. Effective as of the Third Amendment Effective
Date, Schedule 1.1(a) to the Credit Agreement shall be replaced in its entirety
with Schedule 1.1(a) attached to this Amendment.

 

6.       Updated Business Plan. On or before February 7, 2020, Borrowers and the
Financial Consultant must deliver to Agent and Lenders an updated business plan,
which business plan shall describe those various restructuring initiatives to be
implemented by the Borrowers, and otherwise must be reasonably satisfactory to
Agent, in its discretion.

 

7.       Collateral in China and Mexico. In the event the Term Loan Agent elects
to take action to evidence or perfect it Liens on any Collateral located in
China and/or Mexico, the Borrower shall notify the Agent and promptly upon
Agent’s request, Obligors shall deliver such instruments and agreements, and
shall take such actions, as Agent reasonably deems necessary and appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral located
in China and/or Mexico, or otherwise to give effect to the intent of the Loan
Agreement with respect thereto. Each Obligor authorizes Agent to file any
financing or similar statement pursuant to Applicable Law covering any
Collateral of such Obligor located in China and Mexico.

 

8.       Consent to Term Loan Amendment. Agent and Sole Lender hereby consent to
the execution and delivery of that certain Amendment No. 3 to Term Loan and
Security Agreement dated as of January 17, 2020 by and among Borrowers, the
guarantors and lenders party thereto, and the Term Loan Agent (the “Term Loan
Agreement Amendment”), and the amendments to the Term Loan Agreement set forth
therein. The consent of the Agent and Sole Lender to the Term Loan Agreement
Amendment shall also constitute requisite consent under Section 5.2(b) of the
Intercreditor Agreement, to the amendments to the Term Loan Agreement described
in the Term Loan Agreement Amendment.

 

9.       No Default; Representations and Warranties, Etc. Obligors hereby
represent, warrant and confirm that: (a) after giving effect to this Amendment,
all representations and warranties of Obligors in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to or are stated to have been
made as of an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); (b) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (c) the execution, delivery and performance by Obligors of
this Amendment and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith (i) have been duly authorized by
all necessary action on the part of Obligors (including any necessary
shareholder consents or approvals), (ii) do not violate, conflict with or result
in a default under and will not violate or conflict with or result in a default
under any applicable law or regulation, any term or provision of the
organizational documents of any Obligor or any term or provision of any material
indenture, agreement or other instrument binding on any Obligor or any of its
assets, and (iii) do not require the consent of any Person which has not been
obtained.

 

10.       Ratification and Confirmation. Obligors hereby ratify and confirm all
of the terms and provisions of the Loan Agreement and the other Loan Documents
and agree that all of such terms and provisions, as amended hereby, remain in
full force and effect. Without limiting the generality of the foregoing,
Obligors hereby acknowledge and confirm that all of the “Obligations” under and
as defined in the Loan Agreement are valid and enforceable and are secured by
and entitled to the benefits of the Loan Agreement and the other Loan Documents,
and Obligors hereby ratify and confirm the grant of the liens and security
interests in the Collateral in favor of Agent, for the benefit of itself and
Lenders, pursuant to the Loan Agreement and the other Loan Documents, as
security for the Obligations.

 



3

 

 

11.     Waiver; Release. To induce Agent and Sole Lender to enter into this
Amendment, and for other good and valuable consideration, each Obligor hereby
forever waives, relieves, releases, and forever discharges Agent and Sole
Lender, together with its respective present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims, or by reason of any matter, cause or anything
whatsoever existing or arising from the beginning of time through and including
the date of execution of this Amendment relating to or arising out of the Loan
Agreement and any of the Loan Documents or otherwise, including, without
limitation, any actual or alleged act or omission of or on behalf of Agent
and/or Sole Lender with respect to the Loan Documents and any security interest,
Liens or Collateral in connection therewith, or the enforcement of any of Agent
and/or Sole Lender’s rights or remedies thereunder (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Agreement and the other Loan Documents,
this Amendment, the Recitals hereto, any instruments, agreements or documents
executed in connection with any of the foregoing, and/or the origination,
negotiation, administration, servicing and/or enforcement of any of the
foregoing.

 

(a)            By entering into this release, each Obligor recognizes that no
facts or ‎representations are ever absolutely certain and it may hereafter
discover facts in addition to ‎or different from those which it presently knows
or believes to be true, but that it is the ‎intention of each Obligor hereby to
fully, finally and forever settle and release all matters, ‎disputes and
differences, known or unknown, suspected or unsuspected; accordingly, if ‎any
Obligor should subsequently discover that any fact that it relied upon in
entering into ‎this release was untrue, or that any understanding of the facts
was incorrect, no Obligor shall be entitled to set aside this release by reason
thereof, regardless of any claim of ‎mistake of fact or law or any other
circumstances whatsoever. Each Obligor ‎acknowledges that it is not relying upon
and has not relied upon any representation or ‎statement made by Agent or Sole
Lender with respect to the facts underlying this release or ‎with regard to any
of such party’s rights or asserted rights.

 

‎(b)            This release may be pleaded as a full and complete defense
and/or as a ‎cross-complaint or counterclaim against any action, suit, or other
proceeding that may be ‎instituted, prosecuted or attempted in breach of this
release. Each Obligor acknowledges ‎that the release(s) contained herein
constitute(s) a material inducement to Agent and Sole ‎Lender to enter into this
Amendment, and that Agent and Sole Lender would not have done so ‎but for
Agent’s and Sole Lender’s expectation that such release(s) is valid and
enforceable in all ‎events.

 

(c)       Each Obligor hereby represents and warrants to Agent and Sole Lender,
and ‎Agent and Sole Lender are relying thereon, as follows:

 

     (i)      except as expressly stated in this Amendment, neither Agent nor
Sole ‎Lender nor any other agent, employee or representative of Agent and/or
Sole Lender, ‎has made any statement or representation to any Obligor regarding
any fact relied ‎upon by such Obligor in entering into this Amendment;

 

    (ii)     each Obligor has made such investigation of the facts pertaining to
‎this Amendment and all of the matters appertaining thereto, as it deems
necessary;‎

 



4

 

 

   (iii)    the terms of this Amendment are contractual and not a mere recital;
‎and

 

   (iv)    this Amendment has been carefully read by each Obligor, the ‎contents
hereof are known and understood by each such Obligor, and this ‎Amendment is
signed freely, and without duress, by any Obligor.

 

(d)       Each Obligor further represents and warrants that it is the sole and
lawful ‎owner of all right, title and interest in and to every claim and every
other matter which it ‎releases herein, and that it has not heretofore assigned
or transferred, or purported to assign ‎or transfer, to any person, firm or
entity any claims or other matters herein released. Each ‎Obligor shall
indemnify Agent and Sole Lender, and defend and hold it/them harmless ‎from and
against all claims based upon or arising in connection with prior assignments or
‎purported assignments or transfers of any claims or matters released herein.

 

12.     Expenses of Agent and Sole Lender. Obligors agree to pay, on demand, all
reasonable costs and expenses incurred by Agent and Sole Lender in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all agreements, amendments,
modifications, and supplements to the Loan Agreement, including, without
limitation, the reasonable fees of Agent’s and Sole Lender’s legal counsel and
any taxes or expenses associated with or incurred in connection with any
instrument or agreement referred to herein or contemplated hereby. Each Borrower
acknowledges that Agent and Lenders may charge any and all such reasonable fees,
costs and expenses to Borrowers’ Loan Account in accordance with the Loan
Agreement, and Agent and Lenders agree to promptly provide all invoices to
Borrowers related to such fees, costs and expenses after charging the Loan
Account therefor.

 

13.     Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date when, and only when, each of the following conditions
precedent shall have been satisfied or waived in writing by Agent:

 

(a)           Agent shall have received counterparts to this Amendment, duly
executed by Agent, Lenders constituting “Required Lenders”, and Obligors; and

 

(b)           Agent shall have received a true and complete copy of the fully
executed Term Loan Agreement Amendment.

 

14.     Reservation of Rights. This Amendment shall be limited precisely as
written and, except as expressly set forth herein, neither the fact of Agent and
Sole Lender’s agreement to enter into this Amendment nor any other term or
provisions herein shall, or shall be deemed or construed to, (i) be a consent to
any forbearance, waiver, amendment or modification of any term, provision or
condition of the Loan Documents, (ii) affect, impair, operate as a waiver of, or
prejudice any right, power or remedy which Agent and Sole Lender may now or
hereafter have pursuant to the Loan Documents or any other document, agreement,
security agreement or instrument executed in connection with or related to the
Loan Documents, or at law or in equity or by statute including, without
limitation, with regard to any existing or hereafter arising Event of Default,
(iii) impose upon Agent or Sole Lender any obligation, express or implied, to
consent to any amendment or further modification of the Loan Documents, or
(iv) be a consent to any waiver of any existing Event of Default. Agent and Sole
Lender hereby expressly reserve all rights, powers and remedies specifically
given to it under the Loan Documents or now or hereafter existing at law, in
equity or by statute.

 



5

 

 

15.     Miscellaneous.

 

(a)            Further Assurances. The Obligors shall take such further actions,
and execute and deliver to the Agent and Lenders such additional assignments,
agreements, supplements, powers and instruments, as Agent and/or Lenders may
deem necessary or appropriate, wherever required by law, in order to perfect,
preserve and protect the security interest in the Collateral and the rights and
interests granted to the Agent and Lenders under the Loan Agreement and the
other Loan Documents, or to permit the Agent and Lenders to exercise and enforce
their rights, powers and remedies with respect to any Collateral. Without
limiting the generality of the foregoing, but subject to applicable law, the
Obligors shall make, execute endorse, acknowledge, file or refile and/or deliver
to Agent from time to time upon request such lists, descriptions and
designations of the Collateral, copies of warehouse receipts, receipts in the
nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports, and other assurances or instruments.

 

(b)           Full Force and Effect; Entire Agreement. Except to the extent
expressly provided ‎in this Amendment, the terms and conditions of the Loan
Agreement and each other Loan ‎Document shall remain in full force and effect.
This Amendment, the Loan Agreement and the ‎other Loan Documents constitute and
contain the entire agreement of the parties hereto and ‎supersede any and all
prior agreements, negotiations, correspondence, understandings and
‎communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

(c)           Non-Waiver. Except as expressly set forth herein, none of this
Amendment or ‎Agent’s and/or any Lender’s continued making of Loans or other
extensions of credit at any ‎time extended to Borrowers in accordance with this
Amendment, the Loan Agreement, and the ‎other Loan Documents shall be deemed a
waiver of or consent to any Default or Event of Default. ‎Obligors agree that
any such Default and/or Event of Default, if any, shall not be deemed to have
‎been waived, released or cured by virtue of Loans or other extensions of credit
at any time ‎extended to Borrowers, or by Agent’s or Sole Lender’s agreements
provided for herein. ‎Nothing in this Amendment shall restrict Agent’s or any
Lender’s ability to take or refrain from ‎taking or exercise any right that may
exist under the Loan Documents.

 

(d)           Counterparts. This Amendment may be executed in any number of
counterparts, ‎each of which when so executed and delivered shall be deemed an
original, but all such ‎counterparts taken together shall constitute but one and
the same instrument. Delivery of an ‎executed counterparty of a signature page
of this Agreement by telecopy or other electronic means ‎shall be as effective
as delivery of a manually executed counterpart of this Amendment.‎

 

(e)            No Third Parties Benefited. This Amendment is made and entered
into for the sole ‎benefit of the Obligors, Agent and the Lenders, and their
permitted successors and assigns, and ‎except as otherwise expressly provided in
this Amendment, no other Person shall be a direct or ‎indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection ‎with,
this Amendment.‎

 

(f)           Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
‎DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) ‎BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE ‎TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED ‎IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ‎CONFLICT OF LAW PRINCIPLES
THEREOF (BUT INCLUDING SECTION 5-1401 OF THE ‎NEW YORK GENERAL OBLIGATIONS LAW).

 



6

 

 

(g)                Severability. In case any provision in or obligation under
this Amendment shall be ‎invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the ‎remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction,
‎shall not in any way be affected or impaired thereby.‎

 

(h)                Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND SOLE
LENDER EACH HEREBY ‎WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE ‎OF ACTION ARISING UNDER THIS AMENDMENT OR ANY OF THE OTHER LOAN
‎DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO ‎THE
DEALINGS OF THE PARTIES TO THIS AMENDMENT IN RESPECT OF THIS ‎AMENDMENT OR THE
OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS, ‎INCLUDING, WITHOUT
LIMITATION, THE OBLIGATIONS OF OBLIGORS, THE ‎COLLATERAL, OR ANY INSTRUMENT OR
DOCUMENT DELIVERED PURSUANT TO THIS ‎AMENDMENT, OR THE VALIDITY, PROTECTION,
INTERPRETATION, ADMINISTRATION, ‎COLLECTION OR ENFORCEMENT OF THIS AMENDMENT OR
ANY OF THE OTHER LOAN ‎DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER ARISING,
WHETHER IN ‎CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS, GUARANTORS, AGENT
AND SOLE ‎LENDER EACH HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION OR
‎CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ‎SUCH
OBLIGOR, AGENT OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS ‎AMENDMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE ‎PARTIES TO THE WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY.‎

 

(i)            Loan Document. This Amendment shall be deemed to be a Loan
Document for all purposes.

 

[Signatures begin on the following page]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

  BORROWERS       SUMMER INFANT, INC.       By: /s/ Paul Francese   Name: Paul
Francese   Title: Chief Financial Officer       SUMMER INFANT (USA), INC.      
By: /s/ Paul Francese   Name: Paul Francese   Title: Chief Financial Officer    
  GUARANTORS       SUMMER INFANT CANADA, LIMITED       By: /s/ Paul Francese  
Name: Paul Francese   Title: Chief Financial Officer       SUMMER INFANT EUROPE
LIMITED       By: /s/ Paul Francese   Name: Paul Francese   Title: Chief
Financial Officer    

 

[Signature Page to Amendment No. 3 to Second Amended and Restated Loan and
Security Agreement]

 



 

 

 

  AGENT       BANK OF AMERICA, N.A., as Agent       By /s/ Cynthia Stannard  
Name: Cynthia Stannard   Title: Senior Vice President       LENDER       BANK OF
AMERICA, N.A., as Sole Lender       By /s/ Cynthia Stannard   Name: Cynthia
Stannard   Title: Senior Vice President    

 

[Signature Page to Amendment No. 3 to Second Amended and Restated Loan and
Security Agreement]

 



 

 



 

SCHEDULE 1.1(a)

to

Second Amended and Restated Loan and Security Agreement

 

COMMITMENTS OF LENDERS

 

 

Lender

Revolver
Commitment Total
Commitments

Applicable
Percentage

 

Bank of America, N.A. $50,000,000 $50,000,000

100.0000%

 

        TOTALS:   $50,000,000 $50,000,000 100.0000%

 

 

 

